DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 22 December 2021.  These drawings are accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-25 and 27-31, regarding rejections of the claimed invention under the prior art have been considered but are moot because the new ground of rejection does not rely on any and/or all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
In view of Applicant’s amendments to the claims and drawings, previous rejections under 35 U.S.C. 112 and objections to the drawings have been withdrawn by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0033739 to Jaaskelainen et al. and U.S. 2014/0376332 to Vigneaux et al.  Jaaskelainen et al. disclose a system and method (see entire reference) of downhole acoustic surveying including: deploying a wireline or slickline cable (205) (paras 0024, 0032, 0038, 0045) containing an optical fiber downhole in a well (210); inherently connecting at the surface end of the optical fiber to a distributed acoustic sensor (DAS) interrogator (see para 0018); operating the interrogator to send optical pulses along the optical fiber and measuring the optical reflections and/or backscatter (interferometric sensing principles that may include coherent Rayleigh back scattering, Fabry-Perot interferometers based on FBG’s (i.e. Bragg reflections at particular wavelengths, the Bragg gratings being a plurality of reflector(s) portions along the optical fiber cable ) periodically spaced along the optical fiber’s length, or portions thereof, in the wireline/slickline cable or similarly suited optical sensing technologies known to a person skilled in the art, para 0027, thus meeting the limitations recited in instant dependent claim 25) received from along the length of the optical fiber; after the interrogator operation, inherently disconnecting the surface end of the optical fiber from the interrogator and retrieving the cable from the well (paras 0024, 0032, 0038, 0045 and claims 7 and 16) (as recited in instant independent claim 21); further including processing the optical reflection and backscatter to determine properties of any acoustic signals incident on the cable along its length (as recited in instant dependent claim 22).
Jaaskelainen et al. do not explicitly disclose that the cable being arranged so as to be heavy enough such that when it lies in a horizontal section of the well (see Fig. 2 of Jaaskelainen et al.) under the force of gravity against the bottom of the well, and is thereby acoustically coupled/connected by the well to the surrounding rock strata so as to be able to receive acoustic perturbations from the rock strata and subsequently receiving the acoustic perturbations at the cable from the surrounding rock strata through the well via the optical cable by the operation of the interrogator sending the optical pulses and the measuring of optical reflections and/or backscatter received from along the length of the optical fiber to detect the received acoustic perturbations from the surrounding rock strata (as recited in instant independent claims 21); and further including processing the determined properties of any acoustic signals to determine properties of any microseismic vibrations present in the vicinity of the well (as recited in instant dependent claim 23). 
Vigneaux et al. disclose a system and method of downhole acoustic surveying (see entire reference) also employing fiber optic cable (104) employed for sensing microseismic acoustic perturbations from surrounding rock strata (paras 0016, 0017, 0018, 0028), employing the same methodology/techniques of optical pulses and measuring backscatter/reflections (Fibre Bragg gratings (FBG) (para 0030) and Rayleigh backscatter (para 0029) (thus meeting the limitations recited in instant dependent claim 23); wherein the fiber optic cable is arranged so as to be heavy enough such that when it lies in a horizontal section of the well under the force of gravity against the bottom of the well, and is thereby acoustically coupled/connected by the well to the surrounding rock strata so as to be able to receive acoustic perturbations from the rock strata (see Abstract and paras 0026, 0037 and claim 9 of Vigneaux et al.) and subsequently receiving the acoustic perturbations at the cable from the surrounding rock strata through the well via the .
Claims 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0033739 to Jaaskelainen et al. and U.S. 2014/0376332 to Vigneaux et al. as applied to claims 21 and 22 above, and further in view of U.S. 2018/0292569 to LeBlanc et al.  Jaaskelainen et al. and Vigneaux et al. disclose a system and method having all of the elements and/or method steps stated previously.  Jaaskelainen et al. further discloses that acoustic vibrations/perturbations and/or strain (whether it’s low frequency or otherwise) is applied to the optical fiber cable (paras 0018, 0020) and thus measured/detected by the interrogator, and appears to be capable of measuring/processing any acoustic signal produced in the vicinity of the wellbore.  Jaaskelainen et al. and Vigneaux et al. do not expressly disclose the method further including moving location to another well, and repeating the steps of the method in that other .
Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0033739 to Jaaskelainen et al. and U.S. 2014/0376332 to Vigneaux et al. as applied to 21 above, and further in view of U.S. 2011/0292763 to Coates et al. and Applicant’s Admitted Prior Art (hereinafter AAPA, which includes WO documents cited within the instant specification).  Jaaskelainen et al. and Vigneaux et al. disclose a system and method having all of the elements and/or method steps stated previously, including reflector portions (Bragg gratings) distributed along the optical fiber in at least a first sensing region.  Jaakelainen et al. and Vigneaux et al. do not explicitly disclose that the processing the measured reflections and/or backscatter include measuring the relative phase, frequency and amplitude of the received light from along the optical fiber relating to the acoustic perturbations (i.e. microseismic acoustic vibrations) or deploying respective cables containing optical fiber into multiple wells in the same field, connecting the respective cables to respective DAS interrogators, and operating the DAS interrogators simultaneously to obtain DAS data from multiple wells simultaneously (as recited in instant dependent claim 28); wherein processing the DAS data from the multiple wells to obtain data that is indicative of cross-well strain (as recited in instant dependent claim 29); wherein at least one of the optical fibers in at least one of the wells is permanently deployed in at least one well, and at least one of the other optical fibers deployed in another of the wells is retrievable from the another well (as recited in instant dependent claim 30).   However, in specific regards to instant dependent claim 27, Vigneaux et al. disclose in para 0029, that resulting backscatter of the light received is roughly at the same optical frequency and the probe pulses analyzed, and that techniques for interrogating the sensing/optical fiber are well known to those of ordinary skill in the art as of the effective filing date, including all aspects of the reflected/received light, including phase, amplitude and frequency, and also employed to determine temperature and strain along the optical fiber, thus essentially meeting the limitations recited in instant dependent claim 27.
Coates et al. disclose a system and method for downhole acoustic surveying (see entire reference) employing fiber optic cables (150, 151, 155, 157, 170, 171, 180), including microseismic or hydrofracturing monitoring applications, the acoustic/seismic signals emitted either when fractures are generated in the surrounding formation or when the rock on either side of existing fractures slip relative to one another (para 0014); wherein the fiber optic cables are deployed, respectively, into multiple wells in the same field (see Figs. 3 and 4) and connecting the respective fiber optic cables to respective DAS interrogators (200, 201), and operating the DAS interrogators simultaneously to obtain DAS data from multiple well simultaneously (as recited in instant dependent claim 28); wherein processing the data from the multiple wells to obtain strain/seismic data across the multiple wells which are correlated as appropriate to enhance and/or provide additional information regarding the seismic event and/or the characteristics of the earth formation (i.e. cross-well strain data, or any other desired data crossing/between the multiple wells) (as recited in instant dependent claim 29); wherein the fiber optic cables may be permanently installed (i.e. fiber optic cable (1112) located in cement (104), para 0023) and another fiber optic cable can be installed in retrievable tubing (108), thus capable of operations with the clearly retrievable fiber optic cables disclosed by (Jaaskelainen et al.) in combination, thus meeting the limitations recited in instant dependent claim 30).  Thus it would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to employ/modify the system and method for seismic surveying, disclosed by Jaaskelaninen et al. and Vigneaux et al., into multiple wells in the same field, to determine effects of seismic shear radiation, as well as multiple types of seismic surveys (see paras 0027-0041 and 0044).
In further specific regards to instant dependent claim 27, AAPA discloses that it is known to those of ordinary skill in art as of the effective filing date of the instant invention to employ optical fiber cables having higher reflectivity (i.e. via Bragg gratings) along their lengths to optical signal pulses traveling therealong than “conventional” optical fibers (see para 0030 of the instant published specification) including a plurality of reflector portions distributed along its length in at least a first sensing region thereof (see para 0036 of the instant published specification), and that reflecting light are analyzed in regards to their frequencies and bandwithds associated with the gratings are employed.  Furthermore, it is well known to those of ordinary skill in the art as of the effective filing date of the instant invention to analyze the reflected light for any signal signature attribute, including phase, frequency and amplitude, depending on the particular analysis technique to determine acoustic vibrations/strain/temperature/etc. experience by the optical fiber.  Thus it would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to employ such optical fibers and associated structural elements/reflectors, thus resulting in higher spatial resolution and high bandwidths to acoustic/strain/temperature/vibration information from along the length of the optical fiber cable that is disclosed by Jaaskelainen et al. and Vigneaux et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861